Citation Nr: 1222632	
Decision Date: 06/28/12    Archive Date: 07/10/12	

DOCKET NO.  04-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and C.S.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel
INTRODUCTION

The Veteran had active service from June 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating determination by the VARO in Hartford, Connecticut, that reopened and then denied a claim seeking service connection for PTSD.  

The case was subsequently remanded by the Board for further development in August 2005 and again in June 2009.  The case was most recently referred to a VA psychiatrist for review of the file and the rendering of an opinion as to the etiology of any psychiatric disorder present, to include PTSD.  A VA psychiatrist responded to the request in May 2012 and his opinion has been associated with the claims folder.  

The Board notes that it has recharacterized the claim more broadly, to include psychiatric disabilities other than PTSD, notwithstanding that the Veteran has claimed entitlement to service connection for PTSD only.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of a mental illness).


FINDING OF FACT

The Veteran has a chronic acquired psychiatric disability, namely an anxiety disorder, that is directly related to his experiences while on active duty.


CONCLUSION OF LAW

The criteria for service connection for a chronic acquired psychiatric disability are reasonably met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) provides enhanced duties on the part of VA to notify and assist claimants in developing claims for VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to adjudicate the claim have been accomplished.  The Board notes that the case has been remanded by the Board on two separate occasions for further development and the Veteran has had the opportunity to provide testimony on his own behalf at a hearing at the RO in May 2004.  

Pertinent Law and Regulations

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a preexisting injury or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303.

In order to establish service connection for a claimed disability, the following must be shown:  1) The existence of a present disability; 2) inservice incurrence or aggravation of a disease or injury; and 3) a causal relationship between the present disability and a disease or injury incurred in or aggravated during active service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

To establish entitlement to service connection for PTSD, a claimant must submit medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125; a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304 (2011).

VA amended this regulation during the course of this appeal, effective July 12, 2010.  This amendment eliminates the requirement of corroborating a claimed stressor if the stressor is related to a fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f) (2011).

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  While the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran need not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Considering the pertinent evidence of record, and particularly with resolution of all reasonable doubt in the Veteran's favor, including the recent review of the claims file by a VA psychiatrist in May 2012, the Board finds that service connection for a chronic acquired psychiatric disability is warranted.

A review of the evidence of record discloses the Veteran served in Vietnam from November 1970 to November 1971 as a combat engineer and had combat exposure.  

Varying psychiatric diagnoses are of record.  The post service medical evidence reflects that just two months after discharge, the Veteran was seen by VA for psychiatric evaluation and a diagnosis was made of "prob. traumatic war neurosis."  The Veteran was reported to have had "memories of some traumatic war experiences."  In September 1975 he was seen by VA for having so much on his mind and anxiety.  Notation was again made of possible traumatic neurosis.  A diagnosis was made of anxiety.  Hospitalization by VA in November 1976 resulted in diagnosis of alcoholism and rule out schizo-affective disorder.  VA hospitalization from March 1980 to April 1980 resulted in diagnoses of alcoholism, schizo-affective disorder, and post-traumatic stress syndrome.  It was noted during hospitalization that the Veteran witnessed "several traumatic incidents while working as part of the engineering crew."  

Additional pertinent evidence includes an August 1991 statement from a psychologist who indicated she had met with the Veteran on a weekly basis between 1981 and 1986 for treatment for PTSD.  She stated the Veteran had "many of the signs and symptoms" of PTSD and that was her Axis I diagnosis.  However, on psychiatric examination by VA several months later in April 1992, the examiner noted the "wealth" of diagnoses and stated the Veteran only talked in vague terms about his experiences in Vietnam.  The examiner therefore opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  

Additional evidence includes a February 2008 communication from a mental health counselor at the New Haven, Connecticut, Vet Center.  The counselor there indicated the Veteran had been seen at that facility from the 1970's to 1993 for a primary diagnosis of PTSD.  

The Veteran was accorded a comprehensive psychiatric examination by VA in April 2009.  The entire claims file was reviewed by the examiner.  He gave Axis I diagnoses of major depressive disorder, in partial remission, and "subclinical" PTSD.  He stated the Veteran seemed to be experiencing a "few" symptoms of PTSD, but did not warrant a full diagnosis of PTSD.  He believed what the Veteran had was a bipolar disorder.  

Another VA psychiatric examination was accorded the Veteran in November 2009.  Diagnoses given by the examining psychologist were:  Bipolar disorder; rule out major depression, recurrent, with psychotic features; and alcohol dependence, in remission.  The examiner indicated the Veteran did not meet the "full" criteria for a diagnosis of PTSD.  In a January 2012 addendum the examiner expressed the opinion that the Veteran did not meet the diagnostic criteria for PTSD.  He added the diagnosis of bipolar disorder "is unlikely to be caused by, or the result of factors related to his military enlistment.  Finally, in my opinion, there are no additional psychiatric diagnoses that would have any relationship to the Veteran's active service."  

Following review of the entire claims file, a VA psychologist stated in May 2012 that after his review, the most likely current psychiatric diagnosis for the Veteran was "bipolar disorder with history of psychosis; substance abuse in remission; and anxiety disorder, not otherwise specified (subclinical PTSD).  This anxiety disorder is related to his combat exposure in the military."  The psychologist stated that anxiety disorder, not otherwise specified, was a diagnosis used when someone has PTSD symptoms, but does not meet all the criteria for a diagnosis of PTSD at the time of the evaluation.  He commented that "it is likely that with exacerbations of his subclinical PTSD, there have been times when he has met full criteria."  

When asked to comment as to whether the clinical evidence reviewed supported the diagnosis of PTSD at any time since separation from service, the examiner stated there was documentation of treatment for PTSD and at various times with all three criteria of PTSD, although not necessarily the same time and this blurred the diagnosis with an anxiety disorder.  The psychiatrist referred to the Veteran experiencing symptoms associated with PTSD, such as reexperiencing memories, nightmares, flashbacks, avoidance, and hyperarousal.  As to whether there was a relationship between the current psychiatric disorder and the Veteran's service, the examiner stated there was.  He related "the subclinical PTSD (anxiety disorder, not otherwise specified) likely related to combat service.  There is documentation of change in behavior and emotions soon after return from combat and related to PTSD symptoms.  Although bipolar illness is not caused by his military service and no indication it began during his military service, his PTSD symptoms would likely make treatment of bipolar disorder more difficult.  Exacerbation of either his PTSD symptoms or bipolar disorder would likely have negative impact on the other, hence the confusing diagnostic picture for many years."  

Asked to comment as to whether there is a relationship between PTSD and any current psychiatric disorder, the psychiatrist stated there was.  He again stated that symptoms could fluctuate and the current diagnosis of anxiety disorder was related to PTSD.  

Asked to explain the clinical significance of the documentation in April 1972 of probable traumatic neurosis, the psychiatrist stated "it is indicative of PTSD due to nature of traumatic exposure, timing after discharge and symptoms described including information from family/friends that behavior was significantly different after return from Vietnam.  Had this Veteran not had the unfortunate history to have also developed a psychotic bipolar illness, the impact of his military combat exposure may have been clearer."  

Finally, when asked to opine as to whether it was at least as likely as not that any current acquired psychiatric disorder identified was related to service or the clinical findings recorded shortly after service, he stated "it is as likely as not that current anxiety disorder, NOS (subclinical PTSD and likely full criteria for PTSD in past) is related to his service in Vietnam."

Given the above, the Board concludes that the criteria for service connection for a chronic acquired psychiatric disorder, namely anxiety disorder, are met.  The VA psychiatrist who reviewed the entire claims file in May 2012 opined that "it is as likely as not" that the Veteran's current anxiety disorder "is related to his service in Vietnam."  The Board finds no reason to disagree with this opinion.  There are opinions of record, both for and against service onset for the Veteran's current psychiatric difficulties.  However, the VA psychiatrist in May 2012 had access to the entire claims file and provided detailed reasoning for his opinion.  The Board notes that in reviewing medical opinions such a those above, greater weight may be placed on the opinion of one physician over that of another, depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in utilizing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

In view of the foregoing, the Board concludes that entitlement to service connection for a chronic acquired psychiatric disability, namely an anxiety disorder, is warranted.


ORDER

Service connection for a chronic acquired psychiatric disability, namely an anxiety disorder, is granted.


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


